Citation Nr: 0427922	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  99-20 172A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from November 1989 to May 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which confirmed and continued a 10 percent rating for 
the veteran's low back disorder.  By a February 2000 
Supplemental Statement of the Case (SSOC), the RO assigned 
the current 20 percent rating, effective April 6, 1999.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in October 1999, a 
transcript of which is of record.  Although he had also 
requested a hearing before the Board in conjunction with this 
appeal, he withdrew this request in February 2000.  38 C.F.R. 
§ 20.704(e).


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed to the extent possible given the cooperation of the 
veteran.

2.  The veteran's service-connected low back disorder is 
manifested by pain and resulting functional impairment.

3.  The competent medical evidence does not support a finding 
that the veteran's service-connected low back disorder is 
manifest by severe limitation of motion; severe symptoms of 
lumbosacral strain with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion; nor forward flexion of 
the thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the 
veteran's service-connected low back disorder are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.326, 3.655, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 and 5295 (2003); 68 Fed. Reg. 
51,454 (August 27, 2003) (to be codified as amended at 
38 C.F.R. § 4.71a, Diagnostic Code 5243); Wood v. Derwinski, 
1 Vet. App. 190 (1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The VCAA, which became 
law on November 9, 2000, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the decision which is the subject of this appeal was 
promulgated prior to the November 9, 2000, enactment of the 
VCAA.  

In Pelegrini the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and proper subsequent VA 
process.  As will be discussed below, the VCAA provisions 
have been considered and complied with.  There is no 
indication that there is additional evidence to obtain, there 
is no additional notice that should be provided, and there 
has been a complete review of all the evidence without 
prejudice to the appellant.  As such, there is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Here, the RO sent correspondence to the veteran in December 
2003 which informed the veteran of what information and 
evidence he must submit concerning his claim for increase, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holding in Quartuccio, supra.  
Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the September 1999 Statement of the 
Case (SOC), and the multiple SSOCs which included notice of 
the law and governing regulations regarding his case, as well 
as the reasons for the determinations made with respect to 
his claims.  Further, the March 2004 SSOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159, while the most recent SSOC in May 2004 included the 
revised criteria for evaluating spine disabilities.  Thus, 
the Board finds that the veteran was notified and aware of 
the evidence needed to substantiate this claim and the 
avenues through which he might obtain such evidence, and of 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that it does 
not appear that the veteran has identified the existence of 
any relevant evidence that has not been obtained or requested 
by the RO.  Further, he and his representative have had the 
opportunity to present evidence and argument in support of 
his claim, to include at the October 1999 hearing.  However, 
the record reflects that he did not respond to the request 
contained in the December 2003 correspondence that he 
identify any relevant evidence not of record.  In addition, 
he has been accorded multiple examinations in conjunction 
with this case, although the record reflects that he failed 
to report for the most recent examination scheduled in March 
2004.  Consequently, the Board concludes that the duty to 
assist has been satisfied to the extent possible given the 
cooperation of the veteran.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (The duty to assist is not a "one-way 
street."  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.); see also 38 C.F.R. §§ 3.326, 3.655.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.


Background.  Service connection was established for a low 
back disorder by an October 1994 rating decision.  This 
decision noted that the veteran was first treated for lumbar 
strain in June 1991 when he was in a motor vehicle accident, 
and that he was subsequently treated for back pain in 
November 1993, March 1994, and April 1994.  This decision 
further noted that a May 1994 examination reported that he 
had had persistent low back pain since June 1991, and that a 
recent VA medical examination in September 1994 diagnosed 
chronic mild low back strain.  A noncompensable (zero 
percent) disability rating was assigned pursuant to 
Diagnostic Code 5295, effective June 1, 1994.  However, a 
subsequent July 1995 rating decision granted a 10 percent 
rating for the low back disorder, effective June 1, 1994.  
Although the veteran submitted a Notice of Disagreement 
contending that a higher rating was warranted, he did not 
perfect his appeal by the filing of a timely Substantive 
Appeal after an SOC was promulgated in November 1995.

The veteran initiated his current increased rating claim by a 
statement received in April 1999.  He asserted that he could 
no longer work because of back pain and stiffness; that he 
was in pain 85 to 90 percent of the time; that he could not 
sit for more than 5 minutes without being in pain; that he 
felt that he was 45 to 55 percent disabled; and that the 
disability restricted him from lifting more than 20 pounds, 
sitting for longer periods, and laying down for long periods 
without experiencing tightness, pain, and restricted motion.

The evidence on file includes private medical records dated 
from 1995 to 1998 which reflect treatment on a variety of 
occasions for low back pain, limitation of motion, and right-
sided sciatica.  In addition, these records reflect that an 
MRI revealed a herniated disc.

In June 1999, the veteran underwent a VA spine examination, 
at which the examiner summarized the circumstances of the 
veteran's initial in-service treatment.  Further, it was 
noted that very shortly after his discharge he was involved 
in another rear-end collision, which reactivated the old 
recurrent back pain.  The veteran reported that in 1995, 
while at work, he had an aggravation of his back pain which 
he described as a "trigger back," and that he had 
experienced multiple episodes at work and in private life 
since this incident.  He also reported that he was treated 
conservatively for herniated nucleus pulposus.  In 1996, a 
right L5/S1 radiculopathy was diagnosed, and in 1998 he was 
unable to work for a whole year until early 1999.  Also in 
1998, his clinician reportedly felt that surgery was needed.  
Regarding his current symptomatology, the veteran reported 
hurting in his lower back, but that it was nonradiating.  
However, he also reported that he had pain in his right leg 
at times.  He further reported that he "loses his footing," 
and that his foot went numb.  Additionally, he could not sit 
for a long period of time.  His current medication was 
Naproxen.

On examination, it was note that the veteran could bend with 
his fingertips 30 cm off the ground.  However, at 45 degrees 
he identified right sciatica reaching down towards the right 
knee posteriorly.  He also had to hang onto his thighs at 
that point.  Further, he was found to have tenderness 
bilaterally over the lumbosacral fascia.  Nevertheless, he 
had nontender sciatic exits and no tenderness along the 
course.  There were also no spinal deformities noted, no 
muscle spasm, and no pathological reflexes.  Straight leg 
raising while sitting was painful on the right when he flexed 
to about 90 degrees, but when laying down the right could be 
flexed to nearly 85 degrees.  The left leg easily went to 85 
degrees.  Neurological examination was essentially muscle 
strength and hyporeflexia bilaterally.  No abnormalities were 
noted, and his vascular system was intact.  Diagnosis 
following examination was chronic recurrent lower back 
syndrome.

At the October 1999 hearing, the veteran described his low 
back problems, to include pain and right-sided sciatica.  He 
also testified that he had started his current job in May 
1999, and that he had held his previous job for approximately 
4 years.  Although he was told that he was being laid off 
from this job due to lack of work, he felt that it was 
because of his poor attendance record which was due to his 
low back problems.  However, he also indicated that he was 
out on disability, and that Workmen's Compensation did not 
want to pay because they felt his back was a pre-existing 
condition.  Further, he testified that a clinician had 
informed him his problems were due to a herniated disc.  In 
addition, he testified that he experienced muscle spasms.

The veteran underwent a new VA spine examination in January 
2000, at which he described his in-service back injury, and 
reported, in part, that following his discharge from serve he 
sustained a work injury to his back while lifting and was out 
of work for a couple of months during which he was treated 
with physical therapy and medication.  Further, in 1997 he 
injured his neck and back in a motor vehicle accident, and 
was out of work for approximately one year secondary to these 
injuries.  He returned to work in May 1999, and was currently 
working 
as a hydraulic tester (stress testing aircraft parts).  
Regarding his current symptomatology, he complained of pain 
in the lower back, but denied any pain, numbness, tingling, 
or weakness involving the upper and lower extremities other 
than those related to a right hand injury.

On examination, it was noted that the veteran performed heel 
and toe walking.  He also performed trunk flexion to 65 
degrees; extension to 25 degrees; lateral flexion 25 degrees 
to the left and 35 degrees to the right; as well as lateral 
rotation to 50 degrees on the right, and 65 degrees on the 
left.  However, he noted pain in the lower back with rotation 
in either direction.  Further, he was found to have 
tenderness to palpation over the mid lumbar paraspinal areas 
bilaterally.  Straight leg raising in the seated position 
elicited pain in the lower back when performed on the right.  
Straight leg raising test was negative bilaterally in the 
supine position, but he noted back pain when simultaneous hip 
and knee flexion were performed on either side.  Deep tendon 
reflexes were 2+ bilaterally at ankle jerks and 1+ 
bilaterally at knee jerks.  There was no evidence of thigh or 
calf muscle atrophy.  Moreover, pinprick sensation was intact 
and symmetrical throughout both lower extremities at 
dermatomes L1 through S1.  Nevertheless, the veteran reported 
increased soreness in his back upon completion of the 
examination.  In addition, it was noted that X-rays taken of 
the lumbosacral spine in December 1998 were reported as 
unremarkable.

Based on the foregoing, the examiner diagnosed history of 
recurrent injuries to the neck and back with complaints of 
neck stiffness and lower back pain, but no evidence of 
radiculopathy.


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

As noted in the May 2004 SSOC, the criteria for evaluating 
disabilities of the back were substantially revised during 
the pendency of this appeal.  For example, the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 for evaluating 
intervertebral disc syndrome were amended, effective 
September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 
22, 2002).  The newly enacted provisions of this section 
allow for intervertebral disc syndrome (preoperatively or 
postoperatively) to be evaluated based either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining (under 38 C.F.R. § 4.25) separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  In addition, effective 
September 26, 2003, further changes have been made to the 
remaining criteria for evaluating spine disorders.  See 68 
Fed. Reg. 51,454-51,458 (August 27, 2003).  These revisions 
consist of a new rating formula encompassing such disabling 
symptoms as pain, ankylosis, limitation of motion, muscle 
spasm, and tenderness.  Additionally, associated neurological 
abnormalities (e.g., bowel or bladder impairment) are now for 
evaluation separately.  These changes are listed under 
Diagnostic Codes 5235-5243, with Diagnostic Code 5243 now 
embodying the recently revised provisions of the former 
Diagnostic Code 5293 (for intervertebral disc syndrome). 

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000).

With respect to the "old" criteria, the record reflects 
that the RO considered the applicability of 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295.  The RO did not 
consider the criteria for intervertebral disc syndrome found 
at Diagnostic Code 5293, nor is the veteran service-connected 
for such a disability.  Consequently, neither the "old" nor 
the "new" criteria for evaluating intervertebral disc 
syndrome is for consideration in the instant case.  

Diagnostic Code 5292 provides for the evaluation of 
limitation of motion of the lumbar spine.  When the 
limitation of motion of the lumbar spine is slight, a 10 
percent rating is provided.  When the limitation of motion is 
moderate, a 20 percent rating is provided.  When the 
limitation of motion is severe, a rating of 40 percent is 
warranted.  

Diagnostic Code 5295 provides for the evaluation of 
lumbosacral strain.  With characteristic pain on motion, a 
rating of 10 percent is provided.  With muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in a standing position, a rating of 20 percent is 
provided.  When severe with listing of the whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion, a rating of 40 percent is 
provided.  

The terms "mild," "moderate," and "severe" are not defined in 
the Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.  The 
use of terminology such as "moderate" or "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The RO considered this "new" criteria in the 
May 2004 SSOC.  

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
the revised rating criteria provide that a 10 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  An 
evaluation of 20 percent is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  An evaluation of 40 
percent is warranted for forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 100 percent requires unfavorable 
ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
low back disorder under any of the potentially applicable 
Diagnostic Codes.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, while 
he is competent as a lay person to describe his 
symptomatology, his contentions cannot constitute competent 
medical evidence.  See 38 C.F.R. § 3.159(a)(1).

The Board acknowledges that the veteran has consistently 
complained of low back pain and resulting functional 
impairment.  Nevertheless, as detailed below, the competent 
medical evidence does not contain objective findings 
indicating that this impairment is of such severity as to 
warrant a schedular rating in excess of 20 percent.

With respect to the "old" criteria, the Board finds that 
the competent medical evidence does not support a finding 
that the veteran's service-connected low back disorder is 
manifested by severe limitation of motion.  Even with his 
complaints of pain, he was able to bend with his fingertips 
30 cm off the ground on the June 1999 VA examination, while 
at the January 2000 VA examination he performed trunk flexion 
to 65 degrees; extension to 25 degrees; lateral flexion 25 
degrees to the left and 35 degrees to the right; as well as 
lateral rotation to 50 degrees on the right, and 65 degrees 
on the left.  These objective findings indicate no more than 
moderate limitation of motion, and, as such, do not warrant a 
rating in excess of 20 percent under Diagnostic Code 5292.

The Board also finds that the competent medical evidence does 
not reflect that the service-connected low back disorder is 
manifested by severe symptoms of lumbosacral strain with 
listing of the whole spine to opposite side, or positive 
Goldthwaite's sign.  While the private medical records note 
that an MRI revealed a herniated disc, the objective medical 
evidence indicates no more than moderate limitation of 
forward flexion on the June 1999 and January 2000 VA spine 
examinations.  As such, the competent medical evidence does 
not support a finding of marked limitation of forward bending 
in a standing position.  Moreover, there were no findings of 
abnormal mobility on forced motion.  Thus, the veteran does 
not meet or nearly approximate the criteria for a rating in 
excess of 20 percent under Diagnostic Code 5295.

In regard to the "new" criteria, the Board finds that the 
competent medical evidence does not reflect that the service-
connected low back disorder is manifest by forward flexion of 
the thoracolumbar spine to 30 degrees or less.  As stated 
above, despite the veteran's complaints of pain, the June 
1999 VA examination showed that he was able to bend with his 
fingertips 30 cm off the ground, while at the January 2000 VA 
examination he performed trunk flexion to 65 degrees; 
extension to 25 degrees; lateral flexion 25 degrees to the 
left and 35 degrees to the right; as well as lateral rotation 
to 50 degrees on the right, and 65 degrees on the left.  
Moreover, there is no competent medical evidence of favorable 
ankylosis of the entire thoracolumbar spine; there is no 
competent medical diagnosis of such, nor is there competent 
medical evidence demonstrating fixation of a spinal segment 
in neutral position.  Consequently, the veteran is not 
entitled to a rating in excess of 20 percent under the 
"new" schedular criteria for evaluating spine disorders.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a schedular evaluation in excess of 20 percent for her 
service-connected low back disorder under the "old" or the 
"new" rating codes.  Thus, the Board concludes that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Board also concurs with the RO's determination that the 
veteran's service-connected low back disorder does not 
warrant an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1).  Here, there is no indication he had any 
hospitalization during the pendency of this appeal; i.e., 
since the current increased rating claim was received in 
April 1999.  Although he has reported missing time from work 
due to his back, the Board finds that he is adequately 
compensated by the current schedular rating.  The record 
reflects that his one year period of unemployment in 1998 - 
which was prior to the current effective date of his 20 
percent rating - was due to a post-service, work-related 
injury.  Further, the record reflects that he has been 
employed since May 1999.  Therefore, the Board finds that the 
problems attributable to the veteran's service-connected low 
back disorder does not rise to the level of marked 
interference with employment necessary for an extraschedular 
rating.  Accordingly, the Board finds that his low back 
disorder does not present such an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular schedular standards


ORDER

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 20 percent disabling, is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



